Citation Nr: 0417033	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-05 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to a compensable rating for the residuals of 
a nose fracture.  

4.  Entitlement to an increased rating for patellofemoral 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for patellofemoral 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

While on appeal, the RO, in November 2003, determined that 
the evidence in support of the veteran's request to reopen 
his claim for entitlement to service connection for a low 
back disorder was new and material; the claim was reviewed on 
a de novo basis; and service connection for a low back 
disorder was subsequently denied on the merits.  The veteran 
pursued his appeal for entitlement to service connection for 
a low back disorder.  

Before proceeding to the merits of the case, the Board notes 
that, under 38 U.S.C.A. § 7104(a) (West 2002), all questions 
in a matter subject to a decision by the Secretary shall be 
subject to one review on appeal to the Board.  In the instant 
case, the Board must initially determine whether it has 
jurisdiction to proceed on the issue of service connection 
for a low back disorder by assessing the question of whether 
the veteran has presented new and material evidence 
sufficient to reopen that claim because doing so goes to the 
Board's jurisdiction to reach the underlying claim of service 
connection and adjudicating it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Marsh v. West, 11 
Vet. App. 468, 471 (1998); Smith (Irma) v. Brown, 10 Vet. 
App. 330, 332 (1997).  Accordingly, the Board has 
recharacterized that issue on appeal as to whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a low back disorder.  

While on appeal, the RO, in a November 2003 rating decision, 
increased the disability evaluations for the veteran's 
patellofemoral arthritis of both the right and left knees, 
from a noncompensable rating to 10 percent for each knee.  
However, inasmuch as a higher evaluation for each knee is 
potentially assignable, and the veteran is presumed to seek 
the maximum available benefit for those disabilities, the 
claim for increased ratings for his service-connected knees 
remains viable on appeal.  See AB v. Derwinski, 6 Vet. App. 
35, 38 (1993).  

The above-mentioned November 2003 rating decision also 
granted the veteran service connection for residuals of a 
neck injury, with traumatic arthritis of the cervical spine 
at C6-7, and assigned the disability a 30 percent rating, 
effective from December 2001, the date of receipt of his 
claim.  The award of service connection for this disability 
constitutes a full award of benefits on that issue.  See 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a July 1990 rating decision, the RO denied the veteran 
entitlement to service connection for a low back disorder; he 
was provided notice of the decision and advised of his 
appellate rights, but he did not perfect a timely appeal; and 
the July 1990 decision became final.  

3.  Evidence added to the record since the RO's July 1990 
rating decision is new and material; it is neither cumulative 
nor redundant of the evidence of record at the time of the 
July 1990 decision, and raises a reasonable possibility of 
substantiating the claim.  

4.  A chronic, low back disorder, currently diagnosed as 
degenerative joint disease of the lumbar spine, was first 
shown many years after the veteran's separation from active 
military service and there is no medical opinion of a nexus, 
or link, between currently diagnosed degenerative joint 
disease of the lumbar spine and a disease or injury that 
occurred while the veteran was on active military service.  

5.  Chronic left shoulder disorders, currently diagnosed as 
left shoulder impingement, left shoulder acromioclavicular 
joint separation, and rotator cuff tear, were first shown 
many years post-service and there is no medical opinion of a 
nexus, or link, between currently diagnosed left shoulder 
disorders and a disease or injury that occurred while the 
veteran was on active military service.  

6.  Service-connected left deviated nasal septum is 
manifested by less than complete obstruction.  

7.  Patellofemoral arthritis of the right knee is manifested 
by complaints of pain, with objective findings indicating no 
instability, range of motion studies showing less than 
compensable degrees of limitation of motion, and x-ray 
findings confirming arthritis.  

8.  Patellofemoral arthritis of the left knee is manifested 
by complaints of pain, with objective findings indicating no 
instability, range of motion studies showing less than 
compensable degrees of limitation of motion, and x-ray 
findings confirming arthritis.  


CONCLUSIONS OF LAW

1.  The RO's July 1990 decision denying service connection 
for a chronic, low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

2.  Evidence received since the July 1990 RO decision is new 
and material; the claim for entitlement to service connection 
for a low back disorder is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159(c) (2003).  

3.  A chronic low back disorder, currently diagnosed as 
degenerative joint disease of the lumbar spine, was not 
incurred in or aggravated by active duty service, nor was 
degenerative joint disease of the lumbar spine manifested 
within the one-year presumptive period following the 
veteran's separation from active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.309, 3.326(a) (2003).  

4.  Chronic left shoulder disorders, currently diagnosed as 
left shoulder impingement, left shoulder acromioclavicular 
joint separation, and rotator cuff tear, were not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.309, 3.326(a) (2003).  

5.  The criteria for a compensable rating for left deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.97 Diagnostic 
Code 6502 (2003).  

6.  The criteria for a disability rating in excess of 10 
percent for patellofemoral arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 2.159, 3.321, 3.326, 4.1-3, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71, 4.71a Diagnostic Code 5010-5257 
(2003).  

7.  The criteria for a disability rating in excess of 10 
percent for patellofemoral arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 2.159, 3.321, 3.326, 4.1-3, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71, 4.71a Diagnostic Code 5010-5257 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law redefines the obligations of VA to 
the veteran with respect to claims for VA benefits.  A review 
of the claims folder reflects that there has been compliance 
with the VCAA, and all other legal precedents applicable to 
the claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Under the facts of this case, the Board finds that 
the record has been fully developed, and it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of the issues before the Board on the merits.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issues currently on 
appeal.  

New and Material

Initially, the Board notes that the amendments to 38 C.F.R. 
§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  As the present appeal to reopen the claim for 
entitlement to service connection for a low back disorder was 
initiated subsequent to that date, it will be decided under 
the current version of 38 C.F.R. § 3.156 detailed below.  

In addition, the VCAA notes that, with respect to previously 
disallowed claims, nothing in 38 U.S.C.A. § 5103A shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).  Therefore, the VCAA has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Hence, it is necessary that the issue of 
entitlement to service connection for a low back disorder be 
adjudicated initially on the issue of whether new and 
material evidence is of record to reopen that claim.  

In the case at hand, the RO, in an unappealed July 1990 
rating decision, denied the veteran entitlement to service 
connection for a back disorder.  The basis for the decision 
was that, although back sprain was noted in service, the 
condition was acute and transitory, which had resolved by the 
time the veteran was separated from active military service.  
The evidence of record at the time of the July 1990 rating 
decision consisted of the veteran's service medical records 
and report of his initial post-service VA examination, dated 
in December 1989.  The veteran was notified of the July 1990 
rating decision, and advised of his appellate rights, by VA 
letter dated in August 1990.  He did not perfect an appeal 
and the July 1990 rating decision became final.  In December 
2001, VA received the veteran's application to reopen the 
claim for service connection for a low back disorder 

By law and regulation, if a notice of disagreement is not 
filed within one year of the date of mailing of the 
notification of the RO's denial of the appellant's claim, the 
denial is final and is not subject to revision on the same 
factual basis.  A substantive appeal must be filed within 
sixty days that the RO mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later, to 
perfect an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Effective for claims filed on or after November 9, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
See 38 U.S.C.A. §§ 501, 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Inasmuch as the veteran did not perfect an appeal to the RO's 
July 1990 rating decision, that decision became final.  
Furthermore, as that decision is the last prior final denial 
of the claim sought to be reopened, the evidence that has 
been associated with the file since then is the evidence that 
must be considered in connection with the new and material 
evidence inquiry.  At this time, the Board points out that 
clear and unmistakable error has neither been established nor 
alleged in the July 1990 decision.  

Evidence associated with the claims folder since the RO's 
final July 1990 decision consists of private physicians' 
outpatient treatment records, private hospital clinic and 
hospitalization records, VA outpatient and hospitalization 
records, VA examination reports, and testimony presented by 
the veteran during his personal hearing at the RO before a 
decision review officer.  Although his service medical 
records show treatment for complaints of low back strain, his 
initial post-service VA medical examination found his 
lumbosacral spine was without abnormality.  The recently 
submitted evidence in support of the veteran's application to 
reopen his claim for service connection of a low back 
disorder shows complaints and treatment for low back 
disorder, with a current diagnosis of degenerative joint 
disease of the lumbar spine.  This evidence is new in that it 
had not previously been submitted to agency decision makers 
and it is material, in that, by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  It is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim for 
entitlement to service connection for low back disorder.  
Hence, it raises a reasonable possibility of substantiating 
the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim for entitlement to 
service connection for a low back disorder is reopened.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected, if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Low Back Disorder

Review of the veteran's service medical records show that in 
December 1981, he was seen over a few days for complaints of 
low back pain, following some recreational wrestling with 
relatives.  The diagnosis was muscle strain and he was 
prescribed bed rest.  The report of his November 1985 re-
enlistment examination shows his back was normal.  In April 
1986, he was complaining of low back pain and was given a 
diagnosis of paravertebral muscle  spasm.  Three days later, 
medical record show the back pain had resolved.  In January 
1988, while repelling from a tower, he fell forty-five feet, 
landing on his left side and face.  The following month, he 
was complaining of low back pain.  X-rays  found no 
abnormality in the back; the results of a back CT scan were 
normal.  In April he underwent an overseas deployment 
examination, which found his back was normal.  On separation 
from military service medical evaluation, no back disorder 
was noted.  

The report of the veteran's initial post-service VA 
examination, dated in December 1989, notes complaints of back 
pain, secondary to back sprain, with no complaints of 
weakness or radiation.  On examination, the back was without 
abnormality.  X-ray of the lumbosacral spine revealed no 
evidence of significant soft tissue or bony abnormality.  The 
diagnosis was normal lumbosacral spine.  

The veteran's VA and private outpatient treatment reports, as 
well as hospitalization reports, between late 1989 and mid-
2001 do not reflect that he was seen for any complaints or 
treatment pertaining to a low back disorder.  The earliest  
medical report showing any complaints of a low back disorder 
is a private medical report, dated in June 2001.  At that 
time, he was working as a laundry manager for a prison 
system, which involved heavy lifting and resulted in back 
pain that was radiating into his right hip and leg.  The 
diagnosis was lumbosacral syndrome, with sciatica.  He was 
placed on limited duty and administered an injection of 
antienflammatory medication into his back.  

Subsequent examination reports and outpatient treatment 
records include indications that the veteran was seen and 
treated for low back pain.  On VA examination of June 2003, 
the veteran was diagnosed as having lumbar degenerative joint 
disease, confirmed by x-ray findings.  

During an October 2003 personal hearing, conducted before a 
hearing officer at the RO, the veteran maintains his low back 
disorder, degenerative joint disease of the lumbosacral 
spine, was caused by injury he sustained while on active 
military service.  In particular, he points to the fall he 
experienced in early 1988 from a repelling tower.  

Analysis

Although the veteran was treated for low back strain while on 
active duty service, on more than one occasion, his 
separation from service medical examination report indicates 
his back was normal.  On initial post-service VA examination, 
conducted within a few months following his separation from 
active military service, although he was complaining of low 
back pain, on examination, no underlying pathology was found 
to support his complaints.  In fact, his lumbosacral spine 
was found to be completely normal.  It was not until many 
years after he was separated from active military service 
that a private medical record indicates he injured his back 
while he was working at his place of employment.  Further, 
there is no medical evidence of record of a nexus, or link, 
between the veteran's currently diagnosed degenerative joint 
disease of the lumbosacral spine and any disease or injury 
noted while he was on active duty service.  Equally important 
is the fact that, other than the veteran's own unsupported 
allegation of a link between his current low back disorder 
and his military service, he has not submitted any medical 
evidence, or medical statement, of a nexus between his 
current low back disorder and his military service.  

While the veteran may well believe that his currently 
diagnosed degenerative joint disease of the lumbosacral spine 
is due to his active military service, particularly, his 
forty-five foot fall form a repelling tower, the Board would 
like to emphasize that it is the province of trained health 
care professional to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the etiology of that disability.  In this case, the 
veteran's evidentiary assertions regarding the relationship 
between any current low back disorder and his service are 
found to be inherently incredible when viewed in the context 
of the total record.  While the veteran may be competent to 
offer evidence regarding symptoms, see Savage v. Gober, 10 
Vet. App. 489 (1997), he is not competent to diagnose the 
presence of a current disability or to relate that current 
disability to any particular event or period of time; hence, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Without the all-important medical opinion, based on review of 
the record and examination of the veteran, of a nexus between 
currently diagnosed degenerative joint disease of the 
veteran's lumbosacral spine, which was first shown many years 
after his separation from service, and his active military 
service, service connection for degenerative joint disease of 
the lumbosacral spine cannot be granted.  

B.  Left Shoulder Disorder

Review of the veteran's service medical records show that he 
was treated for complaints of left shoulder pain in August 
1989, following lifting of weights.  On examination, there 
was full range of motion of his left should, although a 
"pop" was noted at the acromioclavicular joint on range of 
motion.  A few weeks later, during his separation from active 
military service physician examination, he registered no left 
shoulder complaints and, on examination, his left shoulder 
was completely within normal limits.  

During the veteran's December 1989 VA examination, he made no 
complaints pertaining to his left shoulder.  On examination, 
no findings were made of any left shoulder disorder.  

The veteran's VA and private outpatient treatment records for 
various periods between late 1989 and mid-2000 are not 
reflective of any complaints or treatment pertaining to a 
left shoulder disorder.  The earliest indication of any post-
service left shoulder complaints is found in a private 
medical treatment report, dated in August 2000.  At that 
time, he was complaining of multiple joint pain, including 
left shoulder pain; however, no findings pertaining to the 
left shoulder are noted in the treatment report.  

During the veteran's VA examination in April 2002, he made 
reference to multiple joint pain, including providing a 
history of having undergone left shoulder surgery in 1996.  
On neurological examination, cranial nerves II through XII 
were intact; motor systems and strengths were normal, and 
sensation was normal to pinprick and to all modalities.  No 
findings were made pertaining to any left shoulder condition.  

During his June 2003 VA examination, he gave a history of 
sustaining a left shoulder injury as a result of a fall in 
service, and was complaining of persistent left shoulder 
pain, that is anterior in the joint along the 
acromioclavicular joint.  The examining physician did not 
have the veteran's medical records available for review in 
conjunction with the examination.  On examination, he had 
positive impingement sign, positive acromioclavicular joint 
compression, a weak rotator cuff, and limitation of motion, 
all on the left.  X-rays of the left shoulder revealed prior 
surgery of the distal clavicle; otherwise, no abnormality.  

The veteran maintains, in his correspondence and during his 
personal hearing testimony, that his current left shoulder 
disorders were caused by his fall from the repelling tower, 
while he was on active military service.  A transcript of the 
hearing is of record.  

Analysis

Toward the end of the veteran's active military service, he 
was seen for left shoulder pain, which occurred while lifting 
weights.  Shortly thereafter, he underwent his separation 
from service medical examination, during which he neither 
complained of left shoulder pain nor was any left shoulder 
disorder noted.  In fact, the examination found his upper 
extremities were normal.  It was not until may years after 
his separation from service does the medical evidence even 
reflect any left shoulder complaints and it was not until 
recently does the medical evidence show any underlying 
pathology for his left shoulder complaints.  It was not until 
his June 2003 VA examination that left shoulder impingement, 
acromioclavicular joint compression and a weak rotator cuff 
are found.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Although treated in service for left shoulder pain, the 
condition evidently was acute and transitory in that no 
underlying pathology was found, or complaints registered 
about a left shoulder condition, during his service 
separation examination or initial VA examination, conducted 
within a few months following his separation from active duty 
service.  Furthermore, there is no medical opinion, nor has 
the veteran presented a medical opinion, based on review of 
the entire record and on examination of the veteran, of a 
nexus between currently noted left shoulder disorders and the 
veteran's active military service.  

The veteran's allegations that his left shoulder disorders 
are a direct result of his military service are found to be 
inherently incredible when viewed in the context of the total 
record.  As a layman, without medical training, he is not 
competent to diagnose the presence of any current disability 
or to relate a current disability to any particular event or 
period of time; hence, his contentions in this regard have no 
probative value.  See Jones, 7 Vet. App. at 137; Espiritu, 2 
Vet. App. at 294-95.  Under the circumstances, service 
connection for a left shoulder disability is denied.  A claim 
must be supported by evidence and sound medical principles, 
not just assertions.  See Tirpak, 2 Vet. App at 611.  

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

A.  Residuals of a Fractured Nose

Based on the findings contained in the service medical 
records and results of the veteran's initial VA examination, 
the RO, in a rating decision dated in July 1990, granted him 
entitlement to service connection for the residuals of a 
fractured nose.  A noncompensable rating was assigned the 
disability, effective from September 1989, the first day 
following the date of the veteran's separation from active 
military service.  The noncompensable rating has since 
remained in effect.  

In correspondence and in testimony presented at his personal 
hearing, the veteran maintains the residuals of his fractured 
nose are such that a compensable disability rating is 
warranted.  He maintains he can not breath through the left 
side of his nose and that he constantly is getting nose 
infections.  

The report of the veteran's April 2002 VA examination notes 
no evidence of any nasal bone deformities; no evidence of any 
nasal fracture; no evidence of any deviated nasal septum; no 
evidence of any chronic or acute sinusitis; no postnasal 
drip; no nasal hyperemia, no nasal bone tenderness; and no 
cosmetic deformity, secondary to his reported nasal fracture.  
The examining physician offered that the veteran had no 
residual from his in-service nasal fracture or deviated nasal 
septum.  Rather, the veteran had been cured since his in-
service surgery.  

The report of the veteran's June 2003 VA examination of his 
nose revealed a distal tip deformity, with the medial crus of 
the inferolateral cartilage lateralized into his airway, and 
slight twisting of the nasal tip.  There was significant 
nasal septal deviation to the left, with inferior turbinate 
hypertrophy.  The examiner noted that this obstruction was 
almost 100 percent on the left and allowed for minimal air 
flow.  



Analysis

Residuals of the veteran's fractured nose are evaluated in 
VA's Schedule for Rating Disabilities under diseases of the 
nose and throat, specifically, Diagnostic Code 6502.  This 
code provides for a 10 percent rating for deviated nasal 
septum, due to trauma, if there is medical evidence of either 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  See 38 C.F.R. § 4.97.  
Although this code does not provide for a noncompensable 
rating, in every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  See 38 C.F.R. 
§ 4.31.  

In the veteran's case, medical evidence shows he underwent 
surgery for deviated nasal septum, as well as for a nasal 
fracture, while on active military service.  The findings of 
his April 2002 VA examination essentially indicated the 
surgery was successful, with no residuals.  On the other 
hand, more recent VA nasal examination, conducted in June 
2003, found significant nasal septal deviation to the left, 
with inferior turbinate hypertrophy, and the examiner noting 
that this obstruction was almost 100 percent on the left, 
allowing for only minimal air flow.  However, for a 10 
percent rating under the applicable diagnostic code, in this 
case Diagnostic Code 6502, the medical evidence must show 
that, if only one side of the nose is involved, there must be 
complete obstruction, which is not the veteran's case.  Under 
the circumstances, the noncompensable rating in entirely 
appropriate for the residuals of a fractured nose, and fully 
comports with the applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there is a specific diagnostic code 
to evaluate the veteran's deviated nasal septum, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of nose scars or loss of part of 
the nose, or sinusitis, none of which is found in the 
veteran's case, there is no basis for assignment of a higher 
evaluation for the residuals of a nasal fracture under 
Diagnostic Codes 6504 through 6514.  

B.  Right and Left Knees

Based on the veteran's service medical records and findings 
made during his initial post-service VA medical examination, 
the RO, in a July 1990 rating decision, granted him 
entitlement to service connection for both right and left 
patellofemoral arthritis, assigning each knee a 
noncompensable rating, effective from the time of his 
separation from active military service.  The noncompensable 
ratings have since remained in effect.  

The veteran maintains that the condition of his knees has 
worsened over the years and that increased disability ratings 
are warranted.  He asserts that he has bilateral knee pain, 
his knees swell, at times, and they are unstable.  Although 
he is employed, the condition of his knees affects his 
employment, in that, he has a hard time walking on hard 
surfaces or standing for long periods of time.  

The veteran's treatment records from his private physician 
indicate that the veteran was seen in October 1998 with a 
history of having popped his right knee about five weeks ago.  
Examination confirmed an ACL (anterior cruciate ligament) 
tear.  In December 1998, he underwent right ACL 
reconstruction.  He tolerated the procedure well and, by 
February 1999, he was doing extremely well, with good 
stability.  

The veteran's claim for an increased rating was received in 
December 2001.

The report of the veteran's April 2002 VA examination notes 
complaints of bilateral knee pain, worse on the right than 
the left.  The examiner indicated that the claims folder was 
not available.  By history, the veteran related he had 
worked, for many years, in the bureau of prisons.  On 
examination, his gait and coordination were within normal 
limits.  Range of motion studies revealed flexion to 135 
degrees and extension to 15 degrees, bilaterally.  Sustained 
posture, repetitive movements and combined movements of both 
knees were normal.  Lachman test, drawer sign and McMurray 
test were negative.  X-rays revealed mild degenerative joint 
disease in the right knee; the left knee was normal.  

The report of the veteran's June 2003 VA examination notes 
complaints of bilateral knee pain, on occasion, swelling, 
catching, and locking.  He related he is employed by an 
insect extermination company, and that his knees occasionally 
would bother him at work.  On examination, range of motion 
studies revealed right knee flexion to 100 degrees and 
extension to 5 degrees; left knee revealed flexion to 115 
degrees and extension to 0 degrees.  Both knees showed stable 
ACL, PCL (posterior cruciate ligament), MCL (medial 
collateral ligament), and LCL (lateral collateral ligament).  
He did not use a brace for either knee.  The right knee had a 
well-healed scar and exhibited medial joint line tenderness 
to palpation and a positive McMurray test.  The left knee 
exhibited no tenderness to palpation.  X-rays revealed lag 
screws in the right tibia and femur in place.  The diagnoses 
were right knee arthritis and mild left knee arthritis.  It 
was reported that the claims folder had been reviewed.

Analysis

The veteran's patellofemoral arthritis of the right and left 
knees are rated under 38 C.F.R. § 4.71a, Diagnostic Codec 
5010-5257, connoting a disability of the musculoskeletal 
system, pertaining to both limitation of motion due to 
traumatic arthritis (rated as degenerative arthritis under 
Diagnostic Code 5003) and instability.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint, or group of minor joints, affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  This diagnostic 
code does not provide for a zero percent evaluation.  
However, in every instance where the schedule does not so 
provide, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

In the veteran's case, recent medical evidence has 
consistently shown that neither knee shows any sign of any 
instability or subluxation, despite the veteran's complaints 
to the contrary.  Medical examinations conducted, at least 
subsequent to his December 1998 right ACL reconstruction, 
have consistently found stable ACL, PCL, MCL and LCL, 
bilaterally.  Lachman tests and drawer signs have been 
negative, connoting no instability.  His gait and 
coordination were considered good, and he did not use a brace 
for either knee, obviating the lack of need for such 
stabilizing device.  Given these medical findings, a 
noncompensable rating is entirely appropriate for each of the 
veteran's knees under Diagnostic Code 5257, and fully 
comports the applicable schedular criteria.  

As for limitation of motion of each of the veteran's knees, 
Diagnostic Code 5260 provides that: if flexion of a leg is 
limited to 60 degrees, a noncompensable rating is warranted; 
if flexion is limited to 45 degrees, a 10 percent rating is 
warranted; if flexion is limited to 30 degrees, a 20 percent 
rating is warranted; and if flexion is limited to 15 degrees, 
a 30 percent rating is warranted.  Diagnostic Code 5261 
provides that: if extension of a leg is limited to 5 degrees, 
a noncompensable rating is warranted; if extension is limited 
to 10 degrees, a 10 percent rating is warranted; if extension 
is limited to 15 degrees, a 20 percent rating is warranted; 
if extension is limited to 20 degrees, a 30 percent rating is 
warranted; if extension is limited to 30 degrees, a 40 
percent rating is warranted; and if extension is limited to 
45 degrees, a 50 percent rating is warranted.  See 38 C.F.R. 
§ 4.71a.  

The veteran does complain of occasional bilateral knee pain, 
with use.  However, on recent examinations, ranges of motion 
studies were conducted without any indication of subjective 
complaints of pain with motion on the veteran's part.  In 
April 2002, flexion was to 135 degrees and extension to 15 
degrees, bilaterally.  In June 2003, right knee flexion was 
to 100 degrees and extension to 5 degrees; left knee flexion 
was to 115 degrees and extension to 0 degrees.  The Board 
notes that flexion to 140 degrees and extension to 0 degrees 
is normal.  See 38 C.F.R. § 4.71, Plate II.  The veteran does 
have some limitation of motion in each knee, but the degrees 
of limitation exhibited on medical evaluation do not meet the 
criteria for a compensable rating for either knee.  On the 
other hand, x-rays have confirmed the presence of arthritis 
in each knee which does meet the criteria for a 10 percent 
rating for each knee under Diagnostic Code 5003, which 
provided for a 10 percent rating if the limitation of motion 
of the specific joint is noncompensable under the appropriate 
diagnostic codes.  Under the circumstances, a 10 percent 
rating, on no higher, is warranted for each knee, in the 
absence of greater severity, and fully comports the 
applicable schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
see also DeLuca, 8 Vet. App. at 206.  

The Board also finds that no higher evaluation can be 
assigned for either knee pursuant to any other potentially 
applicable diagnostic code.  In the absence of medical 
evidence of ankylosis; dislocated cartilage, with frequent 
episodes of "locking;" removal of cartilage; an impairment 
of the tibia and fibula; or genu recurvatum; there is no 
basis for assignment of a higher evaluation for either of the 
veteran's knees under Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively.  

Conclusion

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's disabilities currently being considered by the 
Board.  It should be remembered that, generally, the degrees 
of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for residuals of his nasal 
fracture, or for either of his arthritic knees.  Although he 
maintains his knees bother him at work, such considerations 
are contemplated in the appropriate rating criteria, and 
there is no evidence of record showing that these 
disabilities have caused marked interference with employment 
as to render impractical the application of the regular 
schedular standards during any stage under consideration.  
Rather, the record indicates that the veteran is employed, 
and has been for many years, as an employee in the prison 
system and, more recently, by an insect extermination 
company.  Under the circumstances, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, the Board notes that, as a result of the RO's 
November 2003 decision, the veteran's combined service-
connected disability rating was increased from 50 percent to 
70 percent disabling, effective from December 2001.  Inasmuch 
as VA must develop the veteran's claim to its optimum before 
deciding it on the merits, see Hodge v. West 155 F.3d 1356, 
1362-63 (Fed. Cir. 1998), such development must include at 
least consideration of all potential claims raised by the 
evidence and applying all relevant law and regulation raised 
by that evidence, even though not raised by the veteran.  See 
Shockley v. West, 11 Vet. App. 208, 214 (1998), Collier v. 
Derwinski, 2 Vet. App. 247, 251 (1992), Akles v. Derwinski, 1 
Vet. App. 118, 121 (1991).  Effective December 2001, the 
assigned applicable schedular evaluations for the veteran's 
service-connected disabilities met the minimum requirements, 
pursuant to 38 C.F.R. § 4.16(a), as the result of the RO's 
November 2003 decision.  Hence, the RO, in its decision 
considered the potential for a total disability rating based 
on individual unemployability due solely to service-connected 
disabilities (TDIU) because a TDIU claim is included in every 
rating-increase claim and VA is required to adjudicate such 
claim.  See Norris v. West, 12 Vet. App. 413, 420 (1999).  
Under the circumstances, a remand of this issue to the RO for 
such consideration is not necessary.  Further, the Board has 
also considered the potential for TDIU.  However, the record 
does not contain any evidence of unemployability, nor has the 
veteran even suggested unemployability due to his service-
connected disabilities.  Rather, the evidence shows that the 
veteran is employed on a full-time basis.  Hence, no further 
consideration of individual unemployability is warranted.  




ORDER

To the extent the Board has determined that new and material 
evidence having been submitted to reopen the veteran's claim 
seeking service connection for a low back disorder, the 
appeal is granted.  

Service connection for a low back disorder is denied.  

Service connection for a left shoulder disorder is denied.  

A compensable rating for left deviated nasal septum is 
denied.  

A disability rating in excess of 10 percent for 
patellofemoral arthritis of the right knee is denied.  

A disability rating in excess of 10 percent for 
patellofemoral arthritis of the left knee is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



